J-S18037-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                  Appellee                :
                                          :
                  v.                      :
                                          :
RICHARD MICHAEL DASCH                     :
                                          :
                  Appellant               :      No. 1289 MDA 2015

            Appeal from the Judgment of Sentence June 24, 2015,
              in the Court of Common Pleas of Schuylkill County,
             Criminal Division, at No(s): CP-54-CR-0000477-2014
                                          CP-54-CR-0000679-2014

BEFORE:      BOWES, LAZARUS, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:                        FILED MARCH 23, 2016

        Richard Michael Dasch (Appellant) appeals from the judgment of

sentence entered following his entry of negotiated guilty pleas to various

offenses related to the sexual abuse of his minor nieces. We affirm.

        Appellant entered the above pleas on February 18, 2015.1 Appellant

was sentenced and designated a sexually violent predator (SVP) for

purposes of the Sexual Offender Registration and Notification Act (SORNA)2

on June 24, 2015. This appeal followed.


1
  Specifically, Appellant pled guilty to one count each of corruption of minors
and indecent assault – person under 16, at docket number CP-54-CR-
0000477-2014 (477-2014), and two counts each of corruption of minors and
indecent assault - person under 13, at docket number CP-54-CR-0000679-
2014 (679-2014).       The cases were consolidated prior to the entry of
Appellant’s pleas.
2
    42 Pa.C.S. §§ 9799.10-9799.41.

*Retired Senior Judge assigned to the Superior Court.
J-S18037-16


      Though Appellant purports to raise three issues on appeal, he

dedicates his argument to the sole contention that there is no evidence

establishing that he engaged in “predatory” behavior as defined by SORNA3

in committing the crimes at issue herein and, thus, there is no basis upon

which to conclude that he is “likely to engage in predatory sexually violent

offenses” as required to be designated an SVP. Appellant’s Brief at 6-7.

      SORNA defines an SVP, in relevant part, as an individual convicted of

an enumerated offense “who … is determined to be [an SVP] under section

9799.24 (relating to assessments) due to a mental abnormality or

personality disorder that makes the individual likely to engage in predatory

sexually violent offenses.” 42 Pa.C.S. § 9799.12.

      In Commonwealth v. Fletcher, 947 A.2d 776 (Pa. Super. 2008), this

Court was presented with the substantially similar issue of “whether the SVP

designation was supported where there was insufficient evidence that

Appellant engaged in predatory behavior in the assaults on his niece.” Id. at

776. In rejecting this claim, the Court explained that the definition of SVP 4


3
  SORNA defines “predatory” as “[a]n act directed at a stranger or at a
person with whom a relationship has been initiated, established, maintained
or promoted, in whole or in part, in order to facilitate or support
victimization.” 42 Pa.C.S. § 9799.12.
4
  The definition of SVP applicable in Fletcher similarly provided that an SVP
was “‘[a] person who has been convicted of a sexually violent offense as set
forth in [42 Pa.C.S.A. section 9795.1 (relating to registration) and who is
determined to be a sexually violent predator under [42 Pa.C.S.A.] section
9795.4 (relating to assessments) due to a mental abnormality or personality


                                     -2-
J-S18037-16


      contains no requirement for a determination that the SVP
      engaged in predatory behavior in the instant offense.        The
      statutory definition of “predatory,” about which the arguments
      before us revolve, is relevant only in that an SVP must be found
      to have a mental abnormality or personality disorder which
      renders the SVP likely to engage in predatory behavior.

Id. at 776-77 (footnote omitted; emphasis in original).      The Court further

noted that although “[t]he circumstances of the instant offense are material

to the SVP assessment process[,] there is simply not a requirement that the

offense be found to have been ‘predatory.’”         Id. at 776 n.1 (citation

omitted).

      Likewise, Appellant’s instant challenge to his SVP designation rests

solely on the contention that the evidence failed to establish that he

engaged in predatory behavior in committing the crimes against his nieces.

Because this is not required in order for an individual to be classified as an

SVP, Appellant’s claim fails. See id. at 777 (“[As] Appellant has challenged

only one evidentiary insufficiency in his SVP classification, one which is not a

requirement thereof, we find no merit to his appeal.”).        Accordingly, we

affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




disorder that makes the person likely to engage in predatory sexually violent
offenses. 42 Pa.C.S.A. § 9792.” Fletcher, 947 A.2d at 776.


                                     -3-
J-S18037-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/23/2016




                          -4-